The sixth paragraph of the September 24,2004 Decision of the Sentence Review Division states: Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Count I: Fifteen (15) years in the Montana Women’s Prison, with Twelve (12) years suspended; Count II: Fifteen (15) years in the Montana Women’s Prison, with Twelve (12) years suspended to run consecutively to Count I; Count III: Ten (10) years in the Montana Women’s Prison, with all time suspended to run concurrently to Count I and Count II. The conditions of the sentence will be as listed in the Pre-Sentence Investigation Report of March 29, 2004.
Now, therefore, it is Ordered that the sixth paragraph of the Decision dated September 24, 2004, SHALL READ as follows:
*91DATED this 7th day of December, 2004.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Count I: Fifteen (15) years in the Montana Women’s Prison, with Twelve (12) years suspended; Count II: Fifteen (15) years in the Montana Women’s Prison, with Twelve (12) years suspended to run consecutively to Count I; Count III: Ten (10) years in the Montana Women’s Prison, with all time suspended to run concurrently to Count I and Count II. The conditions of the sentence will be as listed in the April 8, 2004 Judgment.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.